    Case 1:20-cv-00087-H Document 1 Filed 04/30/20            Page 1 of 20 PageID 1


                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               ABILINE DIVISION

                                            Case No. 1:20-cv-00087
 DARRYL O’BRIEN, individually and on
 behalf of a class of similarly situated
 persons
                   Plaintiff,
        v.                                  JURY TRIAL DEMANDED


 ALLTRAN FINANCIAL, LP, SHERMAN
 ORIGINATOR III LLC and LVNV
 FUNDING LLC,
                  Defendants.

                              CLASS ACTION COMPLAINT

       NOW COMES, DARRYL O’BRIEN, by and through his undersigned counsel, and

asserts a putative class action against Defendants LVNV FUNDING LLC, SHERMAN

ORIGINATOR III LLC and ALLTRAN FINANCIAL, LP:

                         JURISDICTION, PARTIES AND VENUE

       1.     This action arises under the Fair Debt Collection Practices Act (the

“FDCPA”), 15 U.S.C. § 1692 et seq., and the Texas Debt Collection Act (“TDCA”) pursuant

to Tex. Fin. Code Ann. § 392, et seq.

       2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.     This Court has supplemental jurisdiction over Plaintiff’s TDCA claims

pursuant to 28 U.S.C. § 1367.

       4.     DARRYL O’BRIEN (“Plaintiff”) resides in this judicial district and is a citizen

of the State of Texas.

       5.     Defendant ALLTRAN FINANCIAL, LP (“Alltran”) is a limited partnership

organized under the laws of the state of Texas and its principal place of business is

located at 5800 North Course Drive, Houston, Texas.



                                             1
    Case 1:20-cv-00087-H Document 1 Filed 04/30/20            Page 2 of 20 PageID 2


      6.       Defendant LVNV FUNDING LLC (“LVNV”) is a corporation organized under

the laws of the state of Delaware and its principal place of business is located at Las

Vegas, Nevada.

      7.       LVNV maintains a registered agent, Corporation Service Company, located

at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.

      8.       LVNV is a wholly owned subsidiary of Sherman Originator LLC.

      9.       Sherman Originator LLC, is owned by Sherman Financial Group LLC.

      10.      Defendant SHERMAN ORIGINATOR III LLC (“Sherman III”) is a Delaware

corporation.

      11.      Sherman III is owned by Sherman Financial Group LLC.

      12.      Sherman Financial Group LLC is owned by Sherman Capital LLC.

      13.      Sherman III maintains a registered agent, Corporation Service Company,

located at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.

      14.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1) because

Plaintiff resides in this district and Defendant Alltran, on behalf of Defendant LVNV,

and possibly Defendant Sherman, directed debt collection activities within this district.

                                FACTUAL ALLEGATIONS

      15.      Synchrony Bank issued a Walmart branded MasterCard to Plaintiff.

      16.      The last four digits for the subject credit card account are 4853.

      17.      Plaintiff used the Synchrony Bank Walmart branded MasterCard to

purchase personal and household items (the “Subject Debt”).

      18.      Circumstances beyond Plaintiff’s control caused him to be unable to repay

Synchrony Bank.

      19.      Accordingly, the Subject Debt fell into a default status.




                                             2
    Case 1:20-cv-00087-H Document 1 Filed 04/30/20           Page 3 of 20 PageID 3


       20.    On January 31, 2020 Synchrony Bank informed Plaintiff that it sold

Plaintiff’s debt to “Sherman Originator III LLC” on January 23, 2020.

       21.    Sherman III purchases defaulted consumer debts from original creditors.

       22.    Sherman III purchases defaulted consumer debts from original creditors

and resells the debts to other companies. For example, in the case of Webb v. Midland

Credit Management, Inc., 11-CV-5111, dkt. 84 (N.D. Ill. May 31, 2012) it was shown that

Citbank sold a consumer debt to Sherman III and that Sherman III subsequently sold

the subject debt to Sherman Originator LLC who then sold the debt to LVNV. See also,

Tabiti v. LVNV Funding, LLC, 2019 U.S. Dist. LEXIS 51421, *11-*12 (N.D. Ill. Mar. 27,

2019) (“Sherman Originator III transferred ‘all ownership rights’ first to another entity,

Sherman Originator, LLC, which in turn transferred them to LVNV. Pl.'s SUMF ¶¶ 52-

54; Pl.'s Resp. to Defs.' SUMF ¶ 14, ECF No. 189. ‘LVNV acquires ownership rights in

debts owed to others.’ Defs.' Resp. to Pl.'s SUMF ¶ 11, ECF No. 171.”)

       23.    Sherman III never wrote to Plaintiff to inform Plaintiff whether it had sold

any rights that it may have acquired relative to any right to collect the Subject Debt.

       24.    LVNV never wrote to Plaintiff to inform Plaintiff that it had acquired any

legal right to collect the Subject Debt.

       25.    On or about February 6, 2020, Alltran mailed a form debt collection letter

to Plaintiff in an attempt to collect the Subject Debt on behalf of LVNV.

       26.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because Alltran

regarded him as a “person obligated or allegedly obligated to pay” the Subject Debt when

Alltran mailed a collection letter to Plaintiff dated February 6, 2020.

       27.    Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. §§ 392.001(1)-

(2) as the Subject Debt was in the nature of a consumer debt as it was incurred for

personal and household uses.


                                            3
    Case 1:20-cv-00087-H Document 1 Filed 04/30/20             Page 4 of 20 PageID 4


       28.    The Subject Debt is a “debt,” “consumer debt” as defined by Tex. Fin. Code

Ann. §392.001(2) as it is an obligation, or alleged obligation, arising from a transaction

for personal, family, or household purposes.

       29.    Alltran is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the

principal purpose of its business is the collection of debt.

       30.    Alltran is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it

regularly collects or attempts to collect debts owed or due or asserted to be owed or due

another.

       31.    Alltran is a “debt collector” and a “third party debt collector” as defined by

Tex. Fin. Code Ann. §392.001(6) and (7).

       32.    Tex. Fin. Code Ann. § 392.001(6) defines "[d]ebt collector" to include a

“person who . . . indirectly engages in debt collection.”

       33.    As discussed below, Defendant Alltran acted as a “debt collector” because

engaged in “debt collection” as defined by § 392.001(5) by attempting to collect the

Subject Debt.

       34.    LVNV is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the

principal purpose of its business is the collection of debt.

       35.    As discussed below, LVNV acted as a “debt collector” because engaged in

“debt collection” as defined by § 392.001(5) by attempting to collect the Subject Debt by

and through Alltran.

       36.    Alternatively, Sherman III is a “debt collector” as defined by Tex. Fin. Code

Ann. §392.001(6) because it engaged in “debt collection” as defined by § 392.001(5) by

attempting to collect the Subject Debt by and through Alltran..




                                             4
    Case 1:20-cv-00087-H Document 1 Filed 04/30/20        Page 5 of 20 PageID 5


       37.    LVNV is a “debt collector” as defined by Tex. Fin. Code Ann. §392.001(6)

because it engaged in “debt collection” as defined by § 392.001(5) by attempting to

collect the Subject Debt by and through Alltran..

       38.    A true and accurate image of Alltran’s February 6, 2020 form collection

letter is provided below:




                                           5
    Case 1:20-cv-00087-H Document 1 Filed 04/30/20           Page 6 of 20 PageID 6


        39.   The upper right corner of Alltran’s February 6, 2020 form collection letter

indicated that Synchrony Bank was the “Original Creditor”.

        40.   Next, the upper right corner of Alltran’s February 6, 2020 form collection

letter referred to the last four digits, 4853, of a so-called “Original Account Number”.

        41.   The upper right corner of Alltran’s February 6, 2020 form collection letter

stated that “LVNV Funding LLC” was the “Current Creditor”.

        42.   Next, the upper right corner of Alltran’s February 6, 2020 form collection

letter included a the phrase: “Merchant: Walmart MC”.

        43.   After listing the so-called Merchant, the upper right corner of Alltran’s

February 6, 2020 form collection letter provided an Alltran ID number of 44802508.

        44.   Next, the upper right corner of Alltran’s February 6, 2020 form collection

letter identified an “Account Balance” of $4,896.19.

        45.   Alltran’s February 6, 2020 form collection letter statement contradicts

Synchrony Bank’s January 31, 2020 letter to Plaintiff.

        46.   Plaintiff was confused by Alltran’s February 6, 2020 letter because Plaintiff

did not understand how LVNV purportedly became the “Current Creditor” of the Subject

Debt.

        47.   Plaintiff’s confusion caused Plaintiff to seek out legal counsel to help

determine whether LVNV was the current creditor of the Subject Debt.

        48.   This is not the first time that Alltran and LVNV have issued a confusing

collection letter. For example, in the case of Taylor v. Alltran Fin., LP, 2018 U.S. Dist.

LEXIS 159862 (S.D. Ind. Sept. 19), Alltran lost a motion for judgment on the pleadings.

        49.   Alltran could have avoided any confusion if it had simply informed Plaintiff

in writing that Sherman sold the Subject Debt.




                                            6
    Case 1:20-cv-00087-H Document 1 Filed 04/30/20            Page 7 of 20 PageID 7


       50.    Sherman III could have avoided any confusion if it had simply informed

Plaintiff in writing that it sold the Subject Debt.

       51.    LVNV could have avoided any confusion if it had simply informed Plaintiff

in writing that Sherman sold the Subject Debt to LVNV.

       52.    The issue of whether LVNV is the current owner of the subject debt is

governed by the terms of any purchase agreement between Sherman III and Synchrony

and any subsequent purchase agreement between Synchrony III and LVNV or any

companies in the purported change of title.

       53.    Alltran’s statement is misleading, confusing, deceptive and an constitutes

unfair collection practice because Alltran’s February 6, 2020 form collection letter

already identified Synchrony Bank as the original creditor.

       54.    Alltran’s February 6, 2020 form collection letter was misleading,

confusing, deceptive and constitutes an unfair collection practice because Alltran’s form

collection letter contradicted Synchrony Bank’s earlier representation regarding its sale

of the Subject Debt.

       55.    Alltran’s February 6, 2020 form collection letter states that it will “provide”

Plaintiff with “the name and address of the original creditor, if different from the current

creditor”.

       56.    Alltran’s February 6, 2020 form collection letter could have easily

explained that LVNV had acquitted the subject debt from Sherman III if Sherman III

actually sold the subject debt to LVNV.

       57.    Instead of explaining how LVNV purportedly became the so-called “Current

Creditor”, Alltran’s February 6, 2020 form collection letter started off by saying “Your

account has been referred to this Office for Collection” (emphasis in original).




                                              7
    Case 1:20-cv-00087-H Document 1 Filed 04/30/20           Page 8 of 20 PageID 8


       58.    Alltran’s reference to the phrase “Your Account” did not serve to explain

whether LVNV obtained the rights to collect the Subject Debt from Sherman III.

       59.    Alltran’s February 6, 2020 form collection letter misleading, confusing,

deceptive and constitutes an unfair collection practice because it instructed Plaintiff to

“remit payment in full of any undisputed amount, payable to LVNV Funding LLC. in the

enclosed envelope.”

       60.    Nowhere did the Alltran’s February 6, 2020 form collection letter identify

LVNV’s address. Rather, Alltran’s February 6, 2020 form collection letter listed “PO BOX

4043” with an address of Concord, California.

       61.    Two other parts of Alltran’s February 6, 2020 form collection letter listed

a PO BOX of “722292” with an address in Houston, Texas.

       62.    Alltran’s use of the phrase “remit payment in full of any undisputed

amount, payable to LVNV Funding LLC. in the enclosed envelope” misleading,

confusing, deceptive and constitutes an unfair collection practice because the phrase

contains contradictory phrase “payment in full of any undisputed amount.”

       63.    This phrase is not clear to an unsophisticated consumer, let alone a least

sophisticated consumer.

       64.    Alltran’s February 6, 2020 form collection letter states “a negative credit

bureau report reflecting on your credit record may be submitted to a credit reporting

agency by the current account owner if you fail to fulfill the terms of your credit

obligation.” (Emphasis supplied).

       65.    The above quoted representation is misleading, confusing, deceptive and

constitutes an unfair collection practice because Alltran’s form collection letter uses the

phrase “current account owner” where Alltran’s form collection does not identify the so-

called “current account owner”.


                                            8
    Case 1:20-cv-00087-H Document 1 Filed 04/30/20           Page 9 of 20 PageID 9


       66.    The above quoted representation is misleading, confusing, deceptive and

constitutes an unfair collection practice because Alltran’s form collection letter uses the

vague, misleading, confusing, deceptive and undefined phrase “credit obligation.”

       67.    The above quoted representation is misleading, confusing, deceptive and

constitutes an unfair collection practice because Alltran’s form collection letter does not

identify any so-called terms of your credit obligation

       68.    The above quoted representation is misleading, confusing, deceptive and

an unfair collection practice because LVNV may not have the rights to enforce the so-

called “credit obligation”.

       69.    Alltran’s February 6, 2020 form collection letter included the phrase “[w]e

trust that your intent is to address this long overdue debt”.

       70.    The above quoted representation is misleading, confusing, deceptive and

an unfair collection practice because the Subject Debt is not a “long overdue debt”.

       71.    The backside of Alltran’s February 6, 2020 form collection letter contains

a deceptive, confusing and misleading “PRIVACY NOTICE”.

       72.    Alltran’s PRIVACY NOTICE is confusing is a misleading, confusing,

deceptive and an unfair collection practice because the PRIVACY NOTICE serves to

confuse and scare consumers like Plaintiff be informing consumers that fifteen (15) so-

called “Resurgent Companies” may be privy to Plaintiff’s personal information regarding

the Subject Debt

       73.    Alltran is not listed as one of the fifteen (15) so-called “Resurgent

Companies”.

       74.    The “PRIVACY NOTICE” that reads as follows:

              This Privacy Notice is being provided on behalf of each of of the
              following related companies (collectively the “Resurgent
              Companies”). It describes the general policy of the Resurgent


                                             9
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20         Page 10 of 20 PageID 10


             Companies regarding the personal information of customers and
             former customers.

      75.    A true and accurate image if the PRIVACY NOTICE is depicted below:




      76.    Nowhere does the PRIVACY NOTICE explain that Alltran (as a debt

collector) may share information with any of the so-called Resurgent Companies.

      77.    The PRIVACY NOTICE relative to “Sharing Collected Information with

Affiliates” is a misleading, confusing, deceptive and an unfair collection practice

consumers because the PRIVACY NOTICE broadly and vaguely warns that the fifteen

(15) so-called “Resurgent Companies” “may share collected information about

customers and former customers with each other in connection with administering and

collecting accounts to the extent permitted under the Fair Debt Collection Practices and

applicable state law.”



                                          10
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20            Page 11 of 20 PageID 11


       78.    The PRIVACY NOTICE relative to “Sharing Collected Information with

Third Parties” is a misleading, confusing, deceptive and an unfair collection practice

consumers because the PRIVACY NOTICE broadly and vaguely warns that the fifteen

(15) so-called “Resurgent Companies” may share “collected information about

customers or former customer with third parties “as permitted in connection with

administering and collecting accounts under the Fair Debt Collection Practices and

applicable state law.”

       79.    Plaintiff was never a “customer” of any of the so-called Resurgent

Companies.

       80.    Defendant Alltran sent more than forty (40) similarly worded form

collection letters to residents of the state of Texas in the past year.

       81.    In relation to each of the below accounts, Plaintiff seeks to certify the

following class:

              All persons similarly situated in the State of Texas from whom
              Defendants attempted to collect a defaulted consumer debt
              allegedly owed to Defendant LVNV, via the same form collection
              letter that Defendant Alltran sent to Plaintiff, from one year before
              the date of this Complaint to the present, where the consumer debt
              related to a Synchrony Bank account and a Walmart MasterCard.

       82.    The widespread use of Alltran’s February 6, 2020 form collection letter

satisfies the elements of typicality and commonality.

       83.    The form nature of Alltran’s February 6, 2020 form collection letter raises

question of law and fact that are common to the putative class members.

       84.    Plaintiff will fairly and adequately represent the proposed classes.

       85.    Plaintiff shall be represented by counsel who is well versed in consumer

class actions and the prosecution and defense of FDCPA class actions.




                                             11
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20            Page 12 of 20 PageID 12


          86.   A class action is superior to other available methods for fairly and

efficiently adjudicating the legality of the Alltran’s February 6, 2020 form collection

letter.

                                   CLAIMS FOR RELIEF

                                 Violations of the FDCPA

          87.   The following Counts are brought against Defendant Alltran because it is

a debt collectors as defined by the FDCPA.

          88.   The following Counts are also being brought against Defendant LVVN to

the extent it is a debt collection as defined by the FDCPA through its purchase of

defaulted consumer debts and in Subject Debt.

          89.   Alternatively, Counts are also being brought against Defendant Sherman

III to the extent it is a debt collection as defined by the FDCPA through its purchase of

defaulted consumer debts and in Subject Debt.

Count I - Violations of 15 U.S.C. §§ 1692e

          90.   Plaintiff hereby adopts and incorporates Paragraphs 1 through 89 as if

fully set forth in this Count.

          91.   Section 1692e prohibits a debt collector from “any false, deceptive, or

misleading representation or means in connection with the collection of any debt.”

          92.   As set forth above, Defendant Alltran’s February 6, 2020 collection letter

violated Section 1692e of the FDCPA.

          93.   As set forth above, if Defendant LVNV is the current creditor of the subject

Debt, Defendant LVNV violated Section 1692e of the FDCPA by and through Alltran’s

use of its February 6, 2020 collection letter.




                                              12
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20             Page 13 of 20 PageID 13


          94.   As set forth above, if Defendant Sherman III is the current creditor of the

subject Debt, Defendant Sherman III violated Section 1692e of the FDCPA by and

through Alltran’s use of its February 6, 2020 collection letter.

          WHEREFORE, Plaintiff requests that this Honorable Court award the following

relief:

          A.    Declare that Defendants violated 15 U.S.C. § 1692e;

          B.    Certify the proposed class;

          C.    award statutory damages to Plaintiff and the putative class members; and

          D.    award the costs of this action, together with a reasonable attorney’s fee as

                determined by this Court.

Count II - Violation(s) of 15 U.S.C. § 1692e(2)(A)

          95.   Plaintiff hereby adopts and incorporates Paragraphs 1 through 89 as if

fully set forth in this Count.

          96.   It is a violation of Section 1692e(2)(A) of the FDCPA for a debt collector to

make a “false representation of (A) the character . . . or legal status of any debt”.

          97.   As set forth above, Defendant Alltran’s February 6, 2020 collection letter

violated Section 1692e(2)(A) of the FDCPA.

          98.   As set forth above, if Defendant LVNV is the current creditor of the subject

Debt, Defendant LVNV violated Section 1692e(2)(A) of the FDCPA by and through

Alltran’s use of its February 6, 2020 collection letter.

          99.   As set forth above, if Defendant Sherman III is the current creditor of the

subject Debt, Defendant Sherman III violated Section 1692e(2)(A) of the FDCPA by and

through Alltran’s use of its February 6, 2020 collection letter.

          WHEREFORE, Plaintiff requests that this Honorable Court award the following

relief:


                                              13
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20             Page 14 of 20 PageID 14


          A.     Declare that Defendants violated 15 U.S.C. § 1692e(2)(A);

          B.     Certify the proposed class;

          C.     award statutory damages to Plaintiff and the putative class members; and

          D.     award the costs of this action, together with a reasonable attorney’s fee as

                 determined by this Court.

Count III - Violation(s) of 15 U.S.C. § 1692e(10)

          100.   Plaintiff hereby adopts and incorporates Paragraphs 1 through 89 as if

fully set forth in this Count.

          101.   Section 1692e(10) of the FDCPA prohibits a debt collector from using “any

false representation or deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer.”

          102.   As set forth above, Defendant Alltran’s February 6, 2020 collection letter

violated Section 1692e(10) of the FDCPA.

          103.   As set forth above, if Defendant LVNV is the current creditor of the subject

Debt, Defendant LVNV violated Section 1692e(10) of the FDCPA by and through Alltran’s

use of its February 6, 2020 collection letter.

          104.   As set forth above, if Defendant Sherman III is the current creditor of the

subject Debt, Defendant Sherman III violated Section 1692e(10) of the FDCPA by and

through Alltran’s use of its February 6, 2020 collection letter.

          WHEREFORE, Plaintiff requests that this Honorable Court award the following

relief:

          A.     Declare that Defendants violated 15 U.S.C. § 1692e(10);

          B.     Certify the proposed class;

          C.     award statutory damages to Plaintiff and the putative class members; and




                                               14
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20             Page 15 of 20 PageID 15


          D.     award the costs of this action, together with a reasonable attorney’s fee as

                 determined by this Court.

Count IV - Violation(s) of 15 U.S.C. § 1692f

          105.   Plaintiff hereby adopts and incorporates Paragraphs 1 through 89 as if

fully set forth in this Count.

          106.   Section 1692f of the FDCPA prohibits a debt collector from using “unfair

or unconscionable means” to collect a debt.

          107.   As set forth above, Defendant Alltran’s February 6, 2020 collection letter

violated Section 1692f of the FDCPA.

          108.   As set forth above, if Defendant LVNV is the current creditor of the subject

Debt, Defendant LVNV violated Section 1692f of the FDCPA by and through Alltran’s

use of its February 6, 2020 collection letter.

          109.   As set forth above, if Defendant Sherman III is the current creditor of the

subject Debt, Defendant Sherman III violated Section 1692f of the FDCPA by and

through Alltran’s use of its February 6, 2020 collection letter.

          WHEREFORE, Plaintiff requests that this Honorable Court award the following

relief:

          A.     Declare that Defendants violated 15 U.S.C. § 1692f;

          B.     Certify the proposed class;

          C.     award statutory damages to Plaintiff and the putative class members; and

          D.     award the costs of this action, together with a reasonable attorney’s fee as

                 determined by this Court.

Count V - Violation(s) of 15 U.S.C. § 1692g(a)(2)

          110.   Plaintiff hereby adopts and incorporates Paragraphs 1 through 89 as if

fully set forth in this Count.


                                               15
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20             Page 16 of 20 PageID 16


          111.   Section 1692g(a)(2) of the FDCPA requires debt collectors to provide

consumers with “a written notice containing . . . (2) the name of the creditor to whom

the debt is owed.”

          112.   As set forth above, if Defendant Sherman (and not LVNV) is the creditor to

whom the Subject Debt is owed, Defendant Alltran violated Section 1692g(a)(2) of the

FDCPA by failing to identify the proper name of the creditor to whom the debt is owed.”

          113.   As set forth above, if Defendant Sherman (and not LVNV) is the creditor to

whom the Subject Debt is owed, Defendant LVNV violated Section 1692g(a)(2) of the

FDCPA by and through Alltran’s use of its February 6, 2020 collection letter.

          114.   As set forth above, if Defendant Sherman III is the current creditor of the

subject Debt, Defendant Sherman III violated Section 1692g(a)(2) of the FDCPA by and

through Alltran’s use of its February 6, 2020 collection letter.

          WHEREFORE, Plaintiff requests that this Honorable Court award the following

relief:

          A.     Declare that Defendants violated 15 U.S.C. § 1692g(a)(2);

          B.     Certify the proposed class;

          C.     award statutory damages to Plaintiff and the putative class members; and

          D.     award the costs of this action, together with a reasonable attorney’s fee as

                 determined by this Court.

                                   Violations of the TDCA

          115.   The following Counts are brought against Defendant Alltran as it is a debt

collector as this term is defined by Section 392.001(7) of the TDCA.

          116.   The following Counts are brought against Defendants LVNV and/or

Defendant Sherman III to the extent they are debt collectors as defined by Section

392.001(6) of the TDCA.


                                               16
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20             Page 17 of 20 PageID 17


Count VI - Violations of Section 392.304 of the TDCA

          117.   Plaintiff hereby adopts and incorporates Paragraphs 1 through 84 and

115-116 as if fully set forth in this Count.

          118.   Section 392.304 of the TDCA provides that “a debt collector may not use

a fraudulent, deceptive, or misleading representation…..”

          119.   As set forth above, Defendant Alltran’s February 6, 2020 collection letter

violated Section 392.304 of the TDCA.

          120.   As set forth above, if Defendant LVNV is the current creditor, it violated

Section 392.304 of the TDCA by and through Alltran’s use of its February 6, 2020

collection letter.

          121.   Alternatively, if Defendant Sherman III is the current creditor, it violated

Section 392.304 of the TDCA by and through Alltran’s use of its February 6, 2020

collection letter.

          WHEREFORE, Plaintiff requests that this Honorable Court award the following
relief:

          A.     Declare that Defendants violated 392.304 of the TDCA;

          B.     Certify the proposed class;

          C.     award statutory damages to Plaintiff and the putative class members; and

          D.     award the costs of this action, together with a reasonable attorney’s fee as

                 determined by this Court.

Count VII – Violation of Section 392.304(8) of the TDCA

          122.   Plaintiff hereby adopts and incorporates Paragraphs 1 through 85 and

115-116 as if fully set forth in this Count.

          123.   Section 392.304(8) of the TDCPA, prohibits a debt collector from

“misrepresenting the character . . . of a consumer debt…”



                                               17
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20             Page 18 of 20 PageID 18


          124.   As set forth above, Defendant Alltran’s February 6, 2020 collection letter

violated Section 392.304(8) of the TDCA.

          125.   As set forth above, if Defendant LVNV is the current creditor, it violated

Section 391.304(8) of the TDCA by through Alltran’s use of its February 6, 2020

collection letter.

          126.   Alternatively, if Defendant Sherman III is the current creditor, it violated

Section 392.304(8) of the TDCA by and through Alltran’s use of its February 6, 2020

collection letter.

          WHEREFORE, Plaintiff requests that this Honorable Court award the following

relief:

          A.     Declare that Defendants violated 392.304(8) of the TDCPA;

          B.     Certify the proposed class;

          C.     award statutory damages to Plaintiff and the putative class members; and

          D.     award the costs of this action, together with a reasonable attorney’s fee as

                 determined by this Court.

Count VIII - Violation of Section 392.304(14) of the TDCA

          127.   Plaintiff hereby adopts and incorporates Paragraphs 1 through 85 and

115-116 as if fully set forth in this Count.

          128.   Section 391.304(14) of the TDCA, prohibits a debt collector from

“representing falsely the status or nature of the services rendered by the debt collector

or the debt collector’s business”.

          129.   As set forth above, the PRIVACY NOTICE Defendant Alltran’s February 6,

2020 collection letter violated Section 391.304(14) of the TDCA.




                                               18
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20             Page 19 of 20 PageID 19


          130.   As set forth above, if Defendant LVNV is the current creditor, it violated

Section 392.304(14) of the TDCA by and through Alltran’s use of its February 6, 2020

collection letter.

          131.   Alternatively, if Defendant Sherman III is the current creditor, it violated

Section 392.304(14) of the TDCA by and through Alltran’s use of its February 6, 2020

collection letter.

          WHEREFORE, Plaintiff requests that this Honorable Court award the following

relief:

          A.     Declare that Defendants violated 392.304(19) of the TDCPA;

          B.     Certify the proposed class;

          C.     award statutory damages to Plaintiff and the putative class members; and

          D.     award the costs of this action, together with a reasonable attorney’s fee as

                 determined by this Court.

Count VIII - Violation of Section 392.304(19) of the TDCA

          132.   Plaintiff hereby adopts and incorporates Paragraphs 1 through 85 and

115-116 as if fully set forth in this Count.

          133.   Section 391.304(19) of the TDCA, prohibits a debt collector from “using

any other false representation or deceptive means to collect a debt”.

          134.   As set forth above, Defendant Alltran’s February 6, 2020 collection letter

violated Section 391.304(19) of the TDCA.

          135.   As set forth above, if Defendant LVNV is the current creditor, it violated

Section 392.304(19) of the TDCA by and through Alltran’s use of its February 6, 2020

collection letter.




                                               19
   Case 1:20-cv-00087-H Document 1 Filed 04/30/20             Page 20 of 20 PageID 20


          136.   Alternatively, if Defendant Sherman III is the current creditor, it violated

Section 392.304(19) of the TDCA by and through Alltran’s use of its February 6, 2020

collection letter.

          WHEREFORE, Plaintiff requests that this Honorable Court award the following

relief:

          A.     Declare that Defendants violated 392.304(19) of the TDCPA;

          B.     Certify the proposed class;

          C.     award statutory damages to Plaintiff and the putative class members; and

          D.     award the costs of this action, together with a reasonable attorney’s fee as

                 determined by this Court.

Plaintiff demands a jury on all counts.

                                                          Date: 4/30/2020

/s/ James C. Vlahakis                                     /s/ Alexander J. Taylor
James C. Vlahakis, Esq.                                   Alexander J. Taylor, Esq.
Counsel for Plaintiff                                     Counsel for Plaintiff
Sulaiman Law Group, Ltd.                                  Sulaiman Law Group, Ltd.
2500 S Highland Ave, Suite 200                            2500 S Highland Ave, Suite 200
Lombard, IL 60148                                         Lombard, IL 60148
Telephone: (630) 575-8181                                 Telephone: (630) 575-8181
jvlahakis@sulaimanlaw.com                                 atylor@sulaimanlaw.com


/s/ Marwan R. Daher                                       /s/ Omar T. Sulaiman
Marwan R. Daher, Esq.                                     Omar T. Sulaiman, Esq.
Counsel for Plaintiff                                     Counsel for Plaintiff
Sulaiman Law Group, Ltd.                                  Sulaiman Law Group, Ltd.
2500 S Highland Ave, Suite 200                            2500 S Highland Ave, Suite 200
Lombard, IL 60148                                         Lombard, IL 60148
Telephone: (630) 575-8181                                 Telephone: (630) 575-8181
mdaher@sulaimanlaw.com                                    osulaiman@sulaimanlaw.com




                                               20
